UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

 

 

.)
AIR LINE PILOTS ASSOCIATION, INT’L, )
Petitioner, )
)

Ve‘ ) Civil Action No. 1:14-cv-00944-RDM
)
FEDERAL EXPRESS CORPORATION, )
Respondent. )
L ____ _ _ ____ L -_ _ J

,me

 

In this case, plaintiff, Air Line Pilots Association, Int’l (“ALPA”), brings an action
against Federal Express Corporation (“FedEx”)lseeking to compel FedEx’s compliance with an
arbitration award issued by a System Board of Adjustment (“System Board” or “Board”).
Compl. 1. FedEx responds with a counterclaim against ALPA, seeking a declaratory judgment
that its current dispute with ALPA qualiﬁes as a “minor dispute” under the Railway Labor Act
(“RLA”), 45 U.S.C. § 151 et"seq., which the System Board has exclusive jurisdiction to resolve
under Section 204 of the RLA, 45 U.S.C. § 184. This matter is before the Court on plaintiff’s
motion for judgment on the pleadings, or for summary judgment in the alternative, and on
defendant’s motion for summary judgment.

For the following reasons and after consideration of the parties’ brieﬁng and relevant
legal standards, ALPA’S motion for judgment on the pleadings or, in the alternative, motion for
summary judgment will be DENIED, and FedEX’s motion for summary judgment will be
GRANTED.

I. BACKGROUND

Defendant FedEx is a corporation engaged in the business of worldwide package delivery
and is considered a “common carrier by air” engaged in the business of providing air services in
interstate commerce under the RLA, 45 U.S.C. § 181. Compl. 1—2; Answer 5.

Plaintiff ALPA is an unincorporated labor organization and is the exclusive bargaining
representative of pilots employed by FedEx. Compl. 1; Answer 5. ALPA and FedEx are parties
to a collective bargaining agreement (“CBA”), effective 2011, which establishes the wages,
beneﬁts, and working conditions of FedEx pilots. Compl. 3; Answer 2. The CBA speciﬁcally
governs the assignment of ﬂying duties to all active pilots at FedEx. Def.’s SOMF 1, 11 2.

In furtherance of Section 204 of the RLA, Section 21 of the CBA establishes an
arbitration panel—the System Board—to issue ﬁnal and binding decisions regarding disputes
“growing out of grievances, or out of the interpretation or application of agreements concerning
rates of pay, rules, or working conditions.” P1.’s SOMF 2, 11 6.

FedEx hired Captain Patricia Ahneman as a pilot in 1990 and terminated her employment
in June 2013 for (1) “operating FedEx aircraft without being in possession of a valid medical
certiﬁcate during 2008 and 2009” in a manner “‘without justiﬁcation, inexcusable and
constituted intentional or reckless disregard’ of FAA regulations, FedEx rules and the CBA,” and
(2) providing “dishonest testimony” in the internal hearing prior to her termination. Def.’s
SOMF 2, 117.

Ahneman challenged her termination, and the System Board heard the dispute in
September 2013. Compl. 4, 11 14; Answer 8, 11 14. The Board issued a ﬁnal Decision and Award
(“Award”) in November 2013 and sustained Ahneman’s grievance. Compl. 4, 11 15; Answer 6, 11

7. It held that “[t]he grievant shall forthwith, no later than 10 days from the date of this decision,

be reinstated to her former position and made whole.” Id.

or application of agreements concerning rates of pay, rules, or working conditions” to be “minor
disputes.” 45 U.S.C. §§ 153 First(i) & 184.

Minor disputes are within the exclusive jurisdiction of system boards. See Consol. Rail
Corp. v. Ry. Labor Execs. Ass ’17 (“Conrail”), 491 U.S. 299, 303—04 (1989) (“A minor dispute in
the railroad industry is subject to compulsory and binding arbitration before the National
Railroad Adjustment Board, § 3, or before an adjustment board established by the employer and
the unions representing the employees. . . . The Board . . . has exclusive jurisdiction over minor"
disputes”).

The Supreme Court of the United States has established a “relatively light burden” on a
party asserting a “minor dispute” and thus claiming the exclusive arbitral jurisdiction under the
RLA. See id at 307 (“Where an employer asserts a contractual right to take a contested action,
the ensuing dispute is minor if the action is arguably justiﬁed by the terms of the parties’
collective—bargaining agreement”). According to the Court in Conrail, a minor dispute “relates
either to the meaning or proper application of a particular provision with reference to a speciﬁc
situation or to an omitted case.” Id. at 303.

“If the disputed action of one of the parties can arguably be justiﬁed by the existing
agreement . . . the controversy is a minor dispute within the exclusive province of the National
Railroad Adjustment Board.” Id. at 306 (internal citation and quotations omitted). Additionally,
“[C]ollective-bargaining agreements may include implied, as well as express, terms,” and “it is
well established that the parties’ ‘practice, usage and custom’ is of signiﬁcance in interpreting
their agreement.” Id. at 311.

Speciﬁcally, “If an arbitral award raises bona ﬁde interpretation questions in the wake of

post arbitration conduct, those inquiries must be satisﬁed by the appropriate adjustment board,

11

not by a district court.” Am. Train Dispatchers Dep ’t, 857 F. Supp. at 1280—82. It is not the duty
of district courts to deﬁne the scope of an arbitration award when doing so involves
interpretation of the parties’ collective bargaining agreement. Id. at 1282. For when there is a
genuine disagreement regarding the meaning of an award, and such a disagreement involves
interpretation of the agreement, then “such disagreement amounts to a minor dispute” that must
“be resolved by arbitration, not by judicial interpretation.” Id.; 4'5 U.S.C. § 153 First(i); see also
Belt R.""C0., 658 F. Supp. at 139 (“The court can and should resolve any issues of lack of clarity
or ambiguity unless those issues implicate an area which is within the special expertise of the
Board, such as interpretation of the collective bargaining agreement or the actual merits of the
claim”).

ii. Analysis

In this case, FedEx has met the “relatively light burden” established by the Supreme
Court and has demonstrated the existence of a minor dispute between the parties. FedEx
contends that it has discretion to withhold a pilot from training and ﬂight assignments with pay.
It bases this claim on the parties’ CBA and past practices. Maxwell Decl. 5—6. FedEx also asserts
that it is “aware of no situation where ALPA challenged FedEx’s discretion in this area” prior to
the current litigation. Def.’s Mot. Summ. J. 24.

ALPA, on the other hand, disputes the contractual authority of FedEx to withhold a pilot
from training. Pl.’s Answer CC 6, 1] 13. It additionally claims that “[a]ny ambiguity about the
meaning of ‘reinstatement’ has been ‘manufactured’ by FedEx solely to delay relief and to
undermine the statutory dispute resolution process established by the RLA.” Pl.’s Mot. J.

Av

Pleadings 19. But there is no evidence that the defendant has “manufactured” the ambiguities in

12

this case to delay relief. As previously discussed, FedEx complied with the Board’s decision to
the extent that the award was unambiguous.

Unlike in cases cited by the plaintiff, ALPA has not pointed to any proof that FedEx is
attempting to circumvent the Board’s decision or is refusing to comply with the order. Bhd. of
Locomotive Eng ’rs & Trainmen v. Union Pac. RR. C0,, 500 F.3d 591, 593 (7th Cir. 2007); Bhd.
of Locomotive Eng ’rs v. Union Pac. RR, 822 F. Supp. 2d 793, 799 (N .D. Ill. 2011). Rather,
there is an obvious disagreement at hand regarding the meaning of “reinstate” with regard to
FedEx’s decision not to retrain Ahneman—a dispute necessarily involving interpretation of the
CBA.

Conversations between representatives of FedEx and ALPA demonstrate that they did not
agree on whether ﬂight assignments were mandated by the Board’s award. Def.’s Memo. Supp.
Mot. Summ. J. 6—7. FedEx did not promise at any point that the grievant would be retrained.
Rather, it made the decision to not train her based on reasons independent from the issues
previously before the Board. Id. at 11. FedEx believed that under the CEA, no pilot is entitled to
training or ﬂights assignments when FedEx has safety concerns. Maxwell Decl. 5—6. This
indicates FedEx’s sincere belief that this decision was within its professional discretion, based on
the Agreement and past business practices.

Thus, FedEx could not have known to ask the Board for clariﬁcation of the Award
because it believed that it did reinstate Ahneman and made a separate decision within its
contractual rights to not schedule her ﬂights. Def.’s Memo. Supp. Mot. Summ. J. 11. If ALPA
believed this decision by FedEx was a disciplinary action, as it seems to suggest, then it should
have brought this grievance before a new arbitration board pursuant to CBA proceedings. Pl.’s

Opp’n Def.’s Mot. Summ. J. 10—1 1; CBA § 19. Even if the current dispute involves a

13

disciplinary matter, this Court does not have jurisdiction to determine a minor disciplinary
dispute between the parties.

In conclusion, interpretation of the Award in question amounts to a “minor dispute.” The
speciﬁc issue at hand—whether Ahneman must be trained and assigned ﬂying duties—was not
before the Board in any manner. It was not brought to the Board’s attention by the plaintiff and
was not explicitly considered in the Board’s decision. The present dispute, therefore, falls under
the exclusive jurisdiction of the System Board. This Court may not “enforce” the Award—even
if it was able to—without infringing on the Board’s jurisdiction under the RLA.

Though dealt with at length by the parties, the Court need not consider whether the
Award qualiﬁes for the “public policy” exception to enforcement. Def.’s Memo. Supp. Mot.
S.umm. J. 28—29. This point is moot because the issue at hand is a minor dispute, involving
interpretation of the Agreement not addressed by the awarding Board. The Award, therefore,
cannot be enforced by this Court with regard to plaintiff’ s complaint.

Also, the issue of additional compensation raised in later pleadings hinges on the training
and ﬂight assignment dispute and, consequently, is also outside the realm of this Court’s
jurisdiction.

ALPA’s complaint asks this Court to exceed its jurisdictional boundaries and decide a
minor dispute amongst the parties. If ALPA wishes to challenge FedEx’s refusal to train

Ahneman and assign ﬂight duties to her, it must do so in the proper forum—before a system
advisory board. "

.- CONCLUSION

For the foregoing reasons, petitioner’s motion for judgment on the pleadings or, in the

alternative, summary judgment will be DENIED, respondent’s motion for summary judgment

14

will be GRANTED, and petitioner’s claim will be DISMISSED. A separate order consistent with

this Memorandum Opinion shall issue this date, September 28, 2015.

 
   

 .. -;§,.C.'LA1\EERTH
United States District Judge

15

Within the 10-day period, FedEx presented Ahneman with a baseline payment and
reinstated her to her former position: an active pilot in not operationally qualiﬁed (“NOQ”)
status, under which pilots are paid but not assigned ﬂying duties. Def.’s SOMF 3—4. Ahneman
had entered NOQ paid status in December 2012 after failing a line check and remained in this
position until her termination in June 2013. Id.

Since the Board’s Award, FedEx has also allowed Ahneman to bid for and be awarded
“pay only” schedules that provide around $20,000 in wage-based compensation each month. Id.
at 5, 1[2. In sum, as of the initiation of this litigation, Ahneman has received over $100,000 in
backpay and over $250,000 in ongoing compensation. She has also received all beneﬁts to which
active pilots are entitled. Id. at 6, 1] 23.

Around two months after the Board issued the Award, an ALPA representative asked
FedEx when Ahneman could enter a training program and exit paid NOQ status. Id. at 6, 11 27.
FedEx promptly responded that the issue was “still under review” (Tice Supp. Dec. 1] 10) and
later informed ALPA that FedEx was discussing whether it would be willing to assign Ahneman
ﬂight duties due to safety concerns. Id. 1] 11.

In late February 2014, FedEx made the decision not to retrain Ahneman or assign her
ﬂight duties for the remainder of her career because of safety and operational concerns. Id 11 15;
see also id ﬂ 20 (noting that Ahneman will turn sixty-ﬁve in October 2016 and thus will become
legally ineligible to pilot the aircraft used in FedEx’s operations). FedEx asserts that these
concerns were based on Ahneman’s “employment and training record” and were “distinct from
the basis of her June 2013 termination and the System Board Award.” Def.’s SOMF 7, 11 33.

The current dispute between ALPA and FedEx arose from this decision by FedEx to not

assign Ahneman ﬂying duties and to leave Ahneman in her former position of paid NOQ status.

ALPA contends that Ahneman has not been fully reinstated because she has not been permitted
to ﬂy. In later memoranda before this Court, ALPA also argues that Ahneman has not been
“made whole” because FedEx’s refusal to assign her ﬂights duties has supposedly caused a
diminution of her potential earnings. See Pl.’s Opp’n Def.’s Mot. Summ. J. 6 (“As a FedEx pilot
ﬂying its aircraft, Captain Ahneman could have earned additional compensation under various
provisions of the CBA.”).

After FedEx informed ALPA of its decision to not assign Ahneman ﬂying duties, the
parties engaged in a settlement discussion in attempt to resolve all claims and issues. Tice Supp.
Dec. 1] 19. No agreement was reached, however, and ALPA initiated this litigation in June 2014.

II. JUDGMENT ON THE PLEADINGS

Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed . . . a
party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(0). A motion for judgment on
the pleadings should only be granted “where it appears beyond doubt that the plaintiff can prove
no set of facts in support of his claim which would entitle him to relief.” Schuchart v. La
T aberna Del Alabardero, Inc, 365 F.3d 33, 35 (DC. Cir. 2004) (internal citation omitted); see
also Konah v. District ofColumbia, 915 F. Supp. 2d 7, 18 (D.D.C. 2013) (“A motion for
judgment on the pleadings will be granted if the movant shows, at the close of the pleadings, that
no issue of material fact remains to be resolved, and that he or she is entitled to judgment as a
matter of law.”).

Similar to the Rule 12(b)(6) standard, see Robinson-Reeder v. Am. Council on Educ, 532
F'. Supp. 2d 6, 12 (D.D.C. 2008), aff’d, 417 F. App’x 4 (DC. Cir. 2011) (“The appropriate
standard for reviewing a motion for judgment on the pleadings is the same as that applied to a

motion to dismiss under Rule 12(b)(6) for failure to state a claim upon which relief can be

granted.”), this Court will dismiss a complaint under Rule 12(c) if the complaint does not contain
sufﬁcient factual allegations to “state a claim that relief is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). A complaint is considered “plausible on its face” if it
“pleads factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (internal
quotations omitted). The facts alleged “must be enough to raise a right to relief above the
speculative level.” T wombly, 550 U.S. at 555.

In evaluating a party’s motion to dismiss pursuant to Rule 12(c), a court must accept all
factual allegations contained in the complaint as true. Id. The court may not rely on facts outside
of the pleadings and must construe all facts in the light most favorable to the non-moving party.
Barr v. Clinton, 370 F.3d 1196, 1199 (DC. Cir. 2004); Peters v. Nat ’l R. R. Passenger Corp, 966
F.2d 1483, 1485 (DC. Cir. 1992). “The court is limited to considering facts alleged in the
complaint, any documents attached to or incorporated in the complaint, matters of which the
court may take judicial notice, and matters of public record.” Robinson v. District of Columbia,
403 F. Supp. 2d 39, 47 (D.D.C.‘2005) (citing EEOC v. St. Francis Xavier Parochial Sch, 117
F.3d 621, 624 (DC. Cir. 1997)).

Accepting all facts pleaded as true, and viewing all inferences in a light most favorable to
FedEx as the non-moving party, the Court ﬁnds that FedEx’s counterclaim presents sufﬁcient
factual allegations to raise the right to relief above the speculative level. Thus, ALPA’s motion
for judgment on the pleadings with respect to FedEx’s counterclaim will be DENIED.

Also, the Court ﬁnds that ALPA’s complaint does not demonstrate that it is entitled to
judgment as a matter of law. ALPA’s motion for judgment on the pleadings with respect to its

claims against FedEx will be DENIED.

III. SUMMARY JUDGMENT

A. Legal Standard

According to Federal Rule of Civil Procedure 56, a court shall grant a motion for
summary judgment when “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

In determining whether a genuine issue of fact exists, the court must view all inferences
in favor of the non—moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp, 475 US.
574, 587 (1986). Facts are considered “material” if they might affect the outcome of the case,
Anderson v. Liberty Lobby, Inc, 477 US. 242, 247 (1986), and factual disputes are “genuine” if
a reasonable jury could potentially return a verdict for the non-moving party. Id. at 248.

A party  opposition to a motion for summary judgment must present more than “the
mere existence of a scintilla of evidence,” Konab, 915 F. Supp. 2d at 18, and “may not rest upon
the mere allegation or denials of the adverse party’s pleading,” but must present “speciﬁc facts
showing that there is a genuine issue for trial.” Anderson, 477 US. at 248; Fed. R. Civ. P. 56(e).

; The opposing party must point to “afﬁrmative evidence” that demonstrates the existence of

disputed material facts in order to avoid summary judgment. Anderson, 477 US. at 256—67.
B. ALPA’s Claim
i. Legal Standard
Under the RLA, a‘winning party at arbitration can seek enforcement of the award if the
losing party does not comply with the award’s terms. 45 U.S.C. § 153 First(p). The scope of
judicial review of RLA system board awards, however, is “amongst the narrowest known to

law.” NorthwestAirlines, Inc. v. ALPA, 808 F.2d 76, 80 (DC. Cir. 1987).

The RLA provides three speciﬁc grounds for refusal to enforce such awards: (1) failure
by the system board to comply with RLA requirements; (2) failure by the system board to
conﬁne itself to matters within the scope of its jurisdiction; and (3) fraud or corruption by a
member. of the system board. 45 U.S.C. § 153 First(p). If a party fails to comply with a system
board decision that does not fall under one of the three preceding categories, district courts are
authorized to enforce the decision and compel the party’s compliance. Id.

Under speciﬁc circumstances, however, courts cannot “enforce” an arbitration award due‘
to a lack of jurisdiction. First, district courts do not possess subject matter jurisdiction to enforce
an ambiguous system board award. See Bhd. Ry. Carmen v. Atchison, Topeka & Santa Fe Ry.
C0,, 956 F.2d 156, 160 (7th Cir. 1992) (“[T]he judicial duty to enforce an arbitration award . . . is
neither a duty nor a license to interpret [the award].”); Air Line Pilots Ass ’n v. Trans World
Airlines, Inc., 966 F. Supp. 870, 872—73 (E.D. Mo. 1997) (“If ALPA is seeking an interpretation
of the Award, the Court agrees with [the defendant] that [the court] is without subject matter
jurisdiction. The proper forum for such an interpretation is undoubtedly the System Board”). If
an arbitration award is so “vague and indeﬁnite that [it] cannot reasonably be enforced,” then the
award must be remanded to the Board for clariﬁcation. Bha’. R. Carmen v. Belt R. Co., 658 F.
Supp. 136, 138 (ND. 111. 1987).

The RLA provides a mechanism for parties to return to the system board that issued an
award for interpretation when disputes arise. See 45 U.S.C. § 153 First(m) (“In case a dispute
arises involving an interpretation of the [system board] award, the division of the board upon
request of either party shall interpret the award in light of the dispute”). Thus, the original

system board that issued the decision, not a district court, is the proper forum for parties seeking

interpretation of an ambiguous award.

 

Also, district courts may not “enforce” an arbitration award if in doing so it would be
required to interpret the parties’ collective bargaining agreement or past business practices. See
Am. Train Dispatchers Dep’t v. Norfolk S. Ry. C0., 857 F. Supp. 1276, 1280—82 (ND. 111. 1994)
(“If an arbitral award raises bonalflde interpretation questions in the wake of post arbitration
conduct, those inquiries must be satisﬁed by the appropriate adjustment board, not by a district
court”). This issue would amount to a “minor dispute” under the RLA, and thus fall within the
exclusive jurisdiction of the system board. 45 U.S.C. §§ 153, 184.

ii. Analysis

ALPA and FedEx agree that the three statutory grounds for not enforcing a board award
do not apply here. Pl.’s Mot. J. Pleadings 9; Def.’s Mem. Supp. Summ. J. 27. The Board
complied with RLA requirements, had jurisdiction to issue its decision and award, and was not
tainted by fraud or corruption. Id.

The Board’s award—that the grievant be “reinstated to her former position and made:
whole”—is, however, arguably ambiguous with respect to Ahneman’s future training and ﬂight
assignments. Though ALPA claims that the award is “unambiguous and clear on its face,” CC
Answer W 18—19, the parties unmistakably do not agree on the meaning of “reinstate,” and the
Board does not deﬁne “reinstate” in its opinion. FedEx claims that it has fully “reinstated”
Ahneman because it returned Ahneman to her former position as an active pilot in paid NOQ
status and provided her with all required backpay, beneﬁts, and ongoing compensation. Def.’s
Mem. Supp. Summ. J. 13—16. ALPA, in contrast, claims that FedEx has not “reinstated”
Ahneman because it refuses to retrain her and assign her ﬂight duties. Pl.’s Opp’n Def.’s Mot.

Summ. J. 4—5.

The plaintiff concedes that this dispute “concerns the meaning of the word
‘reinstatement.”’ Id. at 4. The plaintiff also deﬁnes “reinstate” as “to put someone back in a job
or position that had been taken away”—exactly what FedEx purports to have done. Pl.’s Mot. J.
Pleadings 11. Under the RLA procedure outlined in Section 153, ALPA could have remanded
the interpretation issue to the Board, yet it chose not to do so. 45 U.S.C. § 153; Answer 8, 11 18. It
now asks this Court to enforce a seemingly ambiguous award with respect to its requested relief,
which the Court cannot do.

ALPA also urges this Court to “ﬁll in the details” of the Board’s “general principle of
relief.” Pl.’s Mot. J. Pleadings 18. But this Court cannot “ﬁll in the details” or “make ordinary
interpretations of the award” in this instance without interpreting the Agreement and the parties’
prior practices. Unlike in cases referenced by ALPA, the dispute at hand involves new factual
issues and requires interpretation of the CBA. See Bhd. of Locomotive Eng ’rs & Trainmen v.
BNSF Ry. C0. , 549 Fed. Appx. 780 (10th Cir. 2013) (enforcing an award that required no
additional interpretation of the parties’ agreement); Continental Airlines, Inc. v. Air Line Pilots
Ass ’n, Int ’1, 555 F.3d 399 (5th Cir. 2009) (addressing the same issues previously presented to the
arbitration board); NorthwestAirlines, Inc., 808 F.2d 76 (same); Belt R. Co., 658 F. Supp. 136
(same).

In contrast with the cases cited by ALPA, FedEx did not challenge the award or refuse to
abide by it. Pl.’s Mot. J. Pleadings 12—17 (citing Cont ’1 Airlines, Inc., 555 F.3d at 399; NetJets
Aviation, Inc. v. Int ’1 Bhd. of Teamsters, Airline Div., 486 F.3d 935 (6th Cir. 2007); Northwest
Airlines, Inc., 808 F.2d at 76). FedEx reinstated Anheman to the extent that the Board’s decision
unambiguously mandated it: FedEx returned the pilot to her former position and has continued to

pay her accordingly.

Furthermore, unlike in the cases cited by ALPA, the speciﬁc disputed issue—Ahneman’s
ﬂight assignment and training—was not before the original Board. Def.’s Memo. Supp. Mot.
Summ. J. 18—19. Consequently, the Board’s decision is silent as to whether Ahneman is entitled
to retraining and ﬂight assignments. See FOP Metro Transit Police Labor Comm, Inc. v. Wash.
Metro. Area Transit Audi, 780 F.3d 23 8, 243 (4th Cir. 2015) (ﬁnding the arbitration award silent
on the issue before the court because the issue was never before the arbitrators). This factor—the
Board’s silence on the disputed issue—transforms interpretation of the arguably ambiguous
award into a “minor dispute” under the RLA.

In sum, this particular dispute regarding the meaning of “reinstate” and whether FedEx
must assign ﬂight duties to Ahneman unavoidably involves interpretation of the CBA and the
parties’ prior practices, which qualiﬁes the dispute as “minor” according to the RLA and pushes
the disagreement outside the realm of this Court’s jurisdiction. The issue of Ahneman’s possible
retraining and ﬂight duty assignments was not before the Board and involves interpretation of the
parties’ CBA. Therefore, the issue before this Court is a “minor dispute,” which precludes
“enforcement” of the Award as requested by plaintiff. Further implications of the issue’s
classiﬁcation as a minor dispute are discussed in the following sections.

C. FedEx’s Claim

i. Legal Standard

Congress enacted the RLA in order to promote efﬁciency and stability amongst carriers
and employees. 45 U.S.C. § 151a. In furtherance of this goal, the RLA requires parties to resolve
“minor disputes” through arbitration. Kulavic v. Chicago & Ill. Midland Ry. Ca, 1 F.3d 507, 512

(7th Cir.1993). The FLA deems disputes “growing out of grievances, or out of the interpretation

10